DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al (US 2016/0000640).
Regarding Claim 1, Lai teaches an alternating pressure garment (“garment with a plurality of integrated air bladders” Paragraph [0003]), comprising: a fabric or polymeric shell configured to fit around at least a portion of a companion animal (“may also be a vest, shirt, sweater, wrap around, shoulder strap, armband, backpack, long sleeve shirt/jacket, dress, blouse, hooded or unhooded, that covers any upper body part and/or arm areas.” Paragraph [0054]); one or more fasteners configured to secure the fabric or polymeric shell around the companion animal (“size adjustment strap 1004 to better fit the jacket to the user” Paragraph [0108]); a plurality of bladders disposed between the fabric or polymeric shell and the companion animal (“The air channels are sewn onto an inner fabric lining of the jacket” Paragraph [0105]), wherein the plurality of bladders extend longitudinally along a length of the alternating pressure garment; (abdomen area 1106 extends longitudinally along a length of the garment; Figures 11 and 39); and a pressurizing module fluidly coupled to the plurality of bladders and configured to alternately pressurize at least a first group of the plurality of bladders and a second group of the plurality of bladders, such that the first group of the plurality of bladders is in an inflated state and the second group of the plurality of bladders is in a deflated state or the first group of the plurality of bladders is in a deflated state and the second group of the plurality of bladders is in an inflated state (“each bladder may be independently pressure controlled” Paragraph [0054]).
Regarding Claim 2, Lai teaches the alternating pressure garment of claim 1 further comprising one or more pressure sensors operably coupled to the pressurizing module configured to sense a pressure between one or more of the plurality of bladders and the companion animal (“One sensor may be provided for each air bladder to detect the pressure in each air bladder.” Paragraph [0054]).
Regarding Claim 3, Lai teaches the alternating pressure garment of claim 1 further comprising one or more pressure sensors operably coupled to the pressurizing module configured to sense an air pressure in one or more of the plurality of bladders (“One sensor may be provided for each air bladder to detect the pressure in each air bladder.” Paragraph [0054]).
Regarding Claim 4, Lai teaches the alternating pressure garment of claim 1 wherein the pressurizing module is configured to generate a vacuum pressure to deflate one or more of the plurality of bladders (“An exhausting pump may be required” Paragraph [0078]).
Regarding Claim 5, Lai teaches the alternating pressure garment of claim 1 further comprising one or more bleed orifices configured to release pressure from the plurality of bladders (A mechanical release valve 1608 may also be provided for the lower body bladder 1612” Paragraph [0117]).
Regarding Claim 6, Lai teaches the alternating pressure garment of claim 1 wherein the pressurizing module comprises a control unit configured to alternately pressurize the plurality of bladders based on one or more pressure functions (“The user can control the garment 200 using the app 300.” Paragraph [0053]; “each bladder may be independently pressure controlled” Paragraph [0054]; “The smart phone controller app allows automatically varying pressure within a time period,” Paragraph [0128]).
Regarding Claim 7, Lai teaches the alternating pressure garment of claim 6 wherein pressure functions cause the first group of the plurality of bladders and the second group of the plurality of bladders to alternately inflate and deflate periodically (“The user can control the garment 200 using the app 300.” Paragraph [0053]; “each bladder may be independently pressure controlled” Paragraph [0054]; “The smart phone controller app allows automatically varying pressure within a time period,” Paragraph [0128]).
Regarding Claim 8, Lai teaches the alternating pressure garment of claim 6 wherein pressure functions cause the first group of the plurality of bladders and the second group of the plurality of bladders to alternately inflate and deflate randomly (“The user can control the garment 200 using the app 300.” Paragraph [0053]; “each bladder may be independently pressure controlled” Paragraph [0054]; “The smart phone controller app allows automatically varying pressure within a time period,” Paragraph [0128]).
Regarding Claim 9, Lai teaches the alternating pressure garment of claim 6 wherein the control unit further comprises a wireless communication module configured to receive the one or more pressure functions via a wireless network (“Bluetooth—Can be upgraded to Bluetooth Low Energy to allow low wireless communication power consumption” Paragraph [0068]).
Regarding Claim 26, Lai teaches the alternating pressure garment of claim 1 further comprising an inner liner (inner lining 1006) disposed between the plurality of bladders and the companion animal (Figure 12), the inner liner comprising one or more areas of increased stiffness configured to equalize a pressure exerted by the plurality of bladders (“better distributes the weight of the system around the user's body to improve usability” Paragraph [0116]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al (US 2016/0000640) in view of Wright et al. (US 2015/0224012).
Regarding Claim 21, Lai teaches an alternating pressure garment (“a highly wearable garment with a plurality of integrated air bladders which can be independently pressure controlled” Paragraph [0003]), comprising: a fabric or polymeric shell configured to fit around at least a portion of a companion animal (“The garment may also be a vest, shirt, sweater, wrap around, shoulder strap, armband, backpack, long sleeve shirt/jacket, dress, blouse, hooded or unhooded, that covers any upper body part and/or arm areas.” Paragraph [0054]); one or more fasteners configured to secure the fabric or polymeric shell around the companion animal (“size adjustment strap 1004 to better fit the jacket to the user.” Paragraph [0108]); a plurality of bladders disposed between the fabric or polymeric shell and the companion animal (“The air channels are sewn onto an inner fabric lining of the jacket.” Paragraph [0105]), wherein the plurality of bladders extend longitudinally along a length of the alternating pressure garment (abdomen area 1106; Figures 11 and 39); and a pressurizing module fluidly coupled to the plurality of bladders and configured to alternately pressurize and depressurize the plurality of bladders (“each bladder may be independently pressure controlled” Paragraph [0054]), such that a first group of the plurality of bladders is in an inflated state and a second group of the plurality of bladders is in a deflated state or the first group of the plurality of bladders is in a deflated state and the second group of the plurality of bladders is in an inflated state (“each bladder may be independently pressure controlled” Paragraph [0054]).
Lai fails to teach the alternating pressure garment wherein at least one bladder in the first group of bladders is disposed between two bladders in the second group of bladders.
However, Wright teaches a pressure therapy garment wherein at least one bladder in the first group of bladders is disposed between two bladders in the second group of bladders (independently inflatable cells 505-525; inflation patterns shown in Figures 5A-G).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the garment of Lai, with the alternating groups of bladders as taught by Wright, in order to provide pressure to different areas of the body and prevent the user from becoming used to the pressure.
Regarding Claim 22, Lai teaches the alternating pressure garment of claim 21 wherein the pressurizing module comprises a control unit configured to alternately pressurize the plurality of bladders based on one or more pressure functions (“The user can control the garment 200 using the app 300.” Paragraph [0053] “each bladder may be independently pressure controlled” Paragraph [0054] “The smart phone controller app allows automatically varying pressure within a time period,” Paragraph [0128]).
Regarding Claim 23, Lai teaches the alternating pressure garment of claim 22 wherein the one or more pressure functions cause the plurality of bladders alternately inflate and deflate periodically (“The user can control the garment 200 using the app 300.” Paragraph [0053] “each bladder may be independently pressure controlled” Paragraph [0054] “The smart phone controller app allows automatically varying pressure within a time period,” Paragraph [0128]).
Regarding Claim 24, Lai teaches the alternating pressure garment of claim 22 wherein the one or more pressure functions cause the plurality of bladders to alternately inflate and deflate randomly (“The user can control the garment 200 using the app 300.” Paragraph [0053] “each bladder may be independently pressure controlled” Paragraph [0054] “The smart phone controller app allows automatically varying pressure within a time period,” Paragraph [0128]).
Regarding Claim 25, Lai teaches the alternating pressure garment of claim 22 wherein the control unit further comprises a wireless communication module configured to receive the one or more pressure functions via a wireless network (“Bluetooth—Can be upgraded to Bluetooth Low Energy to allow low wireless communication power consumption” Paragraph [0068]).

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.
Applicant states on pages 6 and 7 of remarks “Lai does not contemplate a pressurizing module configured to alternately pressurize groups of longitudinal bladders such that a first group of the plurality of bladders is in an inflated state and a second group of the plurality of bladders is in a deflated state or the first group of the plurality of bladders is in a deflated state and the second group of the plurality of bladders is in an inflated state.” Examiner respectfully disagrees. Lai teaches a plurality of bladders wherein each bladder can be controlled individually. Additionally, Lai shows multiple examples of different pressure schemas in Figures 22, 23, and 28, the latter of which shows the bladder inflating and deflating on the shoulders while simultaneously deflating and inflating in opposite time around the abdomen. This clearly teaches the limitations in Claim 1.
Applicant states on page 7 of remarks “Lai and David do not teach, disclose or suggest a plurality of bladders extending longitudinally along the length of the alternating pressure garment, as recited in claim 1 as amended.” The rejection in view of Lai has been modified in view of the amendment to teach this limitation, as shown above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramanan et al. (US 10893998), Stryker et al. (US 2014/0276271), Ky (US 9717641), and Weatherly (US 2005/0288614) are considered relevant prior art as they pertain to compression garments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619